Gilbert, J.,
dissenting. The judgment of the trial court is affirmed on the theory that the school system of Chatham County is a school district authorized to levy taxes under article 8, section 4, paragraph 1, of the constitution of Georgia. It appears to me that this provision has no application whatever to the local school system of that county. That provision was proposed to the *534voters by virtue of a resolution of the General Assembly adopted in 1919, and during the same session the legislature adopted the “Code of School Laws.” This lends strength to the view that the aforesaid amendment to the constitution had reference to the school districts mentioned in the “Code of School Laws.” Ga. Laws 1919, p. 288 et seq. In the section mentioned the constitution provides for the collection of taxes for the support of the public schools, of “not less than one nor more than five mills on the dollar of all taxable property of the county outside of independent local systems” (emphasis mine). That would exclude any tax in Chatham County under that provision, because the entire county is the independent system. The majority construe that language as authorizing a county-wide tax for school purposes; and the section following it, which provides that “an additional levy to that already allowed, not to exceed five mills, shall be permissible in independent local systems, municipalities, or school districts-on a two-thirds vote of those voting,” as authorizing an additional levy of five mills throughout Chatham County. I do not think that the school districts there mentioned have any reference to the special and independent local school district in Chat-ham County, created prior to the adoption of the amendment to the constitution and specially excepted from its provisions in article 8, section 5, paragraph 1 (Code, § 6580). The latter declares that “existing local school systems shall not be affected by this constitution.”